Citation Nr: 0835890	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for lumbar spine 
degenerative disc disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from October 1966 
to May 1971 and from December 1972 to July 1976.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that this appeal must be remanded for a spine 
examination.  VA's duty to assist includes providing a 
medical examination when a veteran asserts or provides 
evidence that a disability has worsened and the available 
evidence is too old for an adequate evaluation of the current 
condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); see also 38 C.F.R. § 3.326 (a) (2007).  Additionally, 
a new VA examination must be conducted where the record does 
not adequately reveal the current state of a service-
connected disability.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  

Here, at the December 2005 and December 2007 VA examinations, 
there were essentially normal reflex, sensory, and motor 
examinations.  In a February 2006 note, a VA physician 
recommended that based on the results of a January 2006 
magnetic resonance imaging examination, the veteran should 
see a neurologist.  In VA medical records from November 2005 
to February 2008 and in private medical records from November 
2005 and September 2007, the veteran intermittently reported 
and denied pain that radiated down the right leg.  In a 
February 2008 VA record, the veteran reported increasing low 
back pain, to include radiating pain down the right leg.  At 
the July 2008 Board hearing, the veteran reported right leg 
tingling and weakness.  In a September 2008 letter, a private 
physician found that the veteran's lumbar spine disorder had 
recently clearly deteriorated, noting symptomatology 
consistent with radiating pain, right foot sensory 
impairment, and probable lumbar nerve root involvement.  
Accordingly, the Board finds that additional information 
regarding the existence of any neurological impairment 
resulting from the veteran's lumbar spine disability and the 
current severity of that disability is necessary prior to 
appellate adjudication.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appropriate VA 
Medical Center and obtain and associate 
with the claims file all outstanding 
records of treatment since February 2008.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative results, 
that fact must clearly be documented in 
the claims file.

2.  The RO must afford the veteran VA 
examination(s) to determine the current 
extent of the orthopedic and neurological 
impairment resulting from his service-
connected lumbar spine degenerative disc 
disease.  The claims file must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated special 
diagnostic tests that are deemed necessary 
for an accurate assessment must be 
conducted.  Any further studies deemed 
relevant by the examiner(s) must also be 
conducted.  The examiner(s) must record 
all pertinent medical complaints, 
symptoms, and clinical findings, in 
detail.  As to all information requested 
below, a complete rationale for all 
opinions must be provided, and the 
report(s) prepared must be typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the veteran's lumbar 
spine, in degrees, noting by comparison 
the normal range of motion of the lumbar 
spine.  It must also be determined whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
lumbar spine disability, expressed in 
terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the lumbar spine 
could significantly limit functional 
ability during flareups or during periods 
of repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flareups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the veteran's 
service-connected lumbar spine disability, 
including any noted during nerve 
conduction and/or electromyography 
studies, to evaluate radiating pain, if 
any, that results from the service-
connected lumbar spine disability.  It 
must also be noted whether the veteran has 
intervertebral disc syndrome; if so, the 
examiner should state whether the veteran 
experiences incapacitating episodes, as 
defined by 38 C.F.R. § 4.71, and the 
frequency and total duration of such 
episodes over the course of the past 12 
months.

Finally, the examiner must provide an 
opinion as to whether the veteran's 
subjective reports of his symptoms are 
consistent with the objective clinical 
findings and must describe functional 
limitations resulting from the veteran's 
lumbar spine disability.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

